*48RESOLUCIÓN
Examinada la Moción en Auxilio de Jurisdicción, Solici-tud de Trámite Expedito, así como el recurso de Certiorari, presentadas por la parte peticionaria, se provee “no ha lu-gar” á ambas.

Notifíquese vía facsímile y vía telefónica.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López emitió un voto particular de conformidad. La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente, a la cual se le unió el Juez Presidente Señor Hernández Denton.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo